It is agreed on all sides that if the procedural restrictions of the Act of 1937 as amended are applicable to this case, the complainant is not entitled to an injunction. Counsel for the complainant freely so conceded both in their brief and in their oral argument at bar. That those restrictions are applicable continues to be my opinion as heretofore expressed:Carnegie-Illinois Steel Corp. v. United Steelworkers ofAmerica, 353 Pa. 420, 436, 45 A.2d 857.
The question as to the impact of the 1939 amendment upon the Labor Anti-Injunction Act of 1937 is simply one of statutory construction. It is inconceivable to me that the legislature intended in the 1939 amendment to cast out entirely, with one fell swoop, the public policy as declared and effectuated by the Act of 1937. Yet, such is the result which this Court imputes to the *Page 465 
1939 amendment. Henceforth, it can be only a lawyer of less than average skill who will not be able to draw injunction affidavits that may be fitted to one or more of the situations described in the four lettered paragraphs of the 1939 amendment. And, so, the procedural requirements of the 1937 Act may now be obviated at any time in any case involving or growing out of a labor dispute.
The public policy declared and sought to be carried out by the Act of 1937 was not a matter of recent development. It represented a considered and matured opinion, produced by the debates, discussions and writings of scholars and public men, including many eminent lawyers, over almost a half-century on the question of the evils of "government by injunction" in labor disputes. Within three years of the granting of the first injunction in a labor case by a federal court, a bill was introduced in Congress (1894) to restrict the equity jurisdiction of federal courts in limitation of their power to grant such injunctions and, from then on, the subject was bruited perennially. It merited a place in a National Party platform in a presidential campaign as early as 1896. The arguments in favor of the limitation of equity's jurisdiction in such regard were well summarized by Mr. Justice BRANDEIS in 1921 in his dissenting opinion (wherein Mr. Justice HOLMES joined) in Truax v. Corrigan, 257 U.S. 312, as follows at pp. 367-368, — "It was asserted that in these proceedings [for injunctions in labor disputes] an alleged danger to property, always incidental and at times insignificant, was often laid hold of to enable the penalties of the criminal law to be enforced expeditiously without that protection to the liberty of the individual which the Bill of Rights was designed to afford; that through such proceedings a single judge often usurped the functions not only of the jury but of the police department; that, in prescribing the conditions under which strikes were permissible and how they might be carried out, he usurped also the *Page 466 
powers of the legislature; and that incidentally he abridged the constitutional rights of individuals to free speech, to a free press and to peaceful assembly.
"It was urged that the real motive in seeking the injunction was not ordinarily to prevent property from being injured nor to protect the owner in its use, but to endow property with active, militant power which would make it dominant over men. In other words, that, under the guise of protecting property rights, the employer was seeking sovereign power. And many disinterested men, solicitous only for the public welfare, believed that the law of property was not appropriate for dealing with the forces beneath social unrest; that in this vast struggle it was unwise to throw the power of the State on one side or the other according to principles deduced from that law; that the problem of the control and conduct of industry demanded a solution of its own; and that, pending the ascertainment of new principles to govern industry, it was wiser for the state not to interfere in industrial struggles by the issuance of an injunction." (Footnote omitted.)
The instant case affords an interesting commentary on the arguments against the use of injunctions in labor disputes as listed by Mr. Justice BRANDEIS. The court below found, and I believe the evidence supports the finding, that no property damage was actually threatened or done; that no violence occurred in the sense that any physical injury was inflicted on any one at any time although sixteen thousand workmen were on strike; and, that, except for the first several days of the strike, the pickets amounted to no more than a corporal's guard. In the one instance in which police aid and protection was availed of at the complainant's rented building at 601 South Avenue, Wilkinsburg, the picket line permitted nonstriking workmen to enter the employer's property without molestation, according to the complainant's witnesses. Nor am I able to find in the record any competent proof that "there were thousands of employees *Page 467 
ready to work". The letter which the majority opinion says so demonstrates was, in my opinion, very properly excluded by the trial judge. It was patent hearsay.1 Yet, an injunction issues although the complainant neither averred nor offered a word of proof to support a finding, prerequisite to the granting of an injunction in such a case as required by the amended Act of 1937, "That the public officers charged with the duty to protect complainant's property are unable to furnish adequate protection." For the importance of such an averment and finding in fulfillment of the public policy legislatively declared, see opinion of Judge HUTCHESON in Carter v. Herrin Motor FreightLines, Inc., 131 F.2d 557 (C.C.A. 5), at p. 561.
I should affirm the decree of the court below.
1 The letter was from the President of the Association of Westinghouse Salaried Employees (another union of complainant's employees not on strike) and was addressed to the complainant's manager of its Industrial Relations Department. It accepted the conditions of the complainant's offer "to pay all members" of AWSE and stated that at a meeting of the Executive Committee of AWSE, it had been decided that the members of that union would work "unless forcibly prevented from doing so." Realistically, the letter neither gave, nor in the nature of things could have given, any assurance that a single one of the members of AWSE would cross the most attenuated and peaceful of picket lines at any time. The respect which a member of organized labor pays to a picket line, even one not of his union, may well be "judicially noticed". There is also evidence in the record that the, members of the defendant union had refrained from crossing AWSE's picket lines when that union's members were out on strike at a former time. *Page 468